EXHIBIT 10.8
 
CONSULTING AGREEMENT
CORRECTED AND RESTATED AS OF 11-11-11


THIS AGREEMENT is made as of this the 12th day of August 2011 by and between
Quamtel, Inc. (the “Company”), and Sequoia Asset Management Group (referred to
herein as the Consultant).
 
WHEREAS, Company desires to retain Consultant to assist the Company in the
matters described in this Agreement,
 
NOW, THEREFORE, in consideration of the premises and the agreements contained
herein the Company and Consultant hereby agree as follows:
 
1.
Consulting Services.

 
1.1    Beginning the date hereof, the Company hereby retains Consultant and
Consultant hereby agrees to perform consulting services for the Company as
requested from time to time by the President of the. Such services shall be
primarily related to advice and counsel regarding the Companys strategic
opportunities, sales and marketing.
 
1.2    Consultant shall at all times be free to devote time to occupations,
employment and activities other than those provided for in this Agreement.
 
1.3   The relationship created between the Company and Consultant by this
Agreement is that of a hiring corporation and an independent contractor.  The
methods and means of performing the work by Consultant under this Agreement will
be solely within the control of Consultant.  Consultant acknowledges and agrees
that Company’s worker’s compensation insurance does not cover Consultant or any
employee of Consultant.  Consultant further acknowledges and agrees that because
he is an independent contractor, the Company has no responsibility for
withholding any employee related taxes including, without limitation, state or
federal income taxes, unemployment taxes, FICA taxes, and disability insurance
charges.
 





2.
Consideration.  Company will pay to Consultant for his services hereunder a
total of 200,000 shares of the Company’s common stock. (the “Shares”).  In
addition, the Company shall reimburse Consultant for all pre-approved expenses
incurred by him in connection with his duties hereunder, provided that all
expenses shall be incurred pursuant to Company policies in effect from time to
time.  These shares shall be issues from the company's stock option compensation
share plan.



 



3.
Term.  The term of this Agreement shall be for a period of one year.

 
4.
General.

 
 
1

--------------------------------------------------------------------------------

 
 
    4.1.
This Agreement supersedes all prior agreements and understandings between the
Consultant and the Company with regard to the subject matter of this Agreement.

 
    4.2.
No modification, termination, or waiver under this Agreement shall be valid
unless in writing and signed by the Consultant and the Company.

 
4.3
This Agreement shall inure to the benefit of and be binding upon any successor
or assign of the Company and shall inure to the benefit of and be binding upon
the Consultant’s heirs, successors and assigns.

 



4.4
The waiver by the Company of a breach of any provision of this Agreement by
Consultant shall not operate or be construed as a waiver of any subsequent
breach of Consultant and the waiver by Consultant of a breach of any provision
of this Agreement by the Company shall not operate or be construed as a waiver
of any subsequent breach by the Company.

 
 
 
2

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 

  QUAMTEL, INC.          
 
By:
        Stuart Ehrlich CEO-President             By:         Carl Silva /
Sequoia Asset Management Group                  

 
 
3
 